Citation Nr: 0713345	
Decision Date: 05/07/07    Archive Date: 05/17/07	

DOCKET NO.  04-20 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUES


1.  Entitlement to payment or reimbursement for unauthorized 
medical services in connection with private hospitalization 
at the Silliman University Medical Center from March 18, 
1997, to April 22, 1997.  

2.  Entitlement to payment or reimbursement for unauthorized 
medical services in connection with private hospitalization 
at the Silliman University Medical Center from September 13, 
1998, to September 16, 1998. 

3.  Entitlement to payment or reimbursement for 
rehabilitation medicine and home health care services 
provided between April 23, 1997, and February 23, 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1944 to July 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the VARO in 
Manila, the Republic of the Philippines.

This case has been advanced on the Board's docket because of 
the veteran's advanced age.


FINDINGS OF FACT

1.  Service connection is in effect for the following:  
Cardiomyopathy with left ventricle dysfunction, bradycardia, 
hypertension, and hypotension, rated at 60 percent disabling 
from August 13, 1996, and as 100 percent disabling from 
May 2, 2003; generalized anxiety disorder with insomnia, 
rated as 30 percent disabling from August 30, 1984, 50 
percent disabling from December 13, 1996, and 70 percent 
disabling from March 3, 1998; irritable bowel syndrome, rated 
as noncompensably disabling from November 5, 1997, and as 30 
percent disabling from September 28, 2004; fungal 
dermatitis/seborrheic dermatitis, rated as noncompensably 
disabling from August 13, 1996, and as 30 percent disabling 
from September 28, 2004; anorexia nervosa, rated as 
noncompensably disabling from June 24, 1985; sexual 
dysfunction with loss of erectile power, rated as 
noncompensably disabling from June 23, 1998.  

Entitlement to a total disability rating based on 
unemployability because of those already service-connected 
disabilities has been in effect since August 13, 1996.  

The veteran is also entitled to special monthly compensation 
on account of loss of use of a creative organ from May 3, 
1998, and to special monthly compensation under 38 U.S.C.A. 
§1114(s); and special monthly compensation on account of 
being in need of regular aid and attendance of another person 
from September 28, 2004.

2.  On March 18, 1997, the veteran was hospitalized at the 
Silliman University Medical Center primarily for treatment 
and evaluation of sepsis secondary to urinary tract infection 
and pneumonia.

3.  VA payment or reimbursement of the cost of private 
medical care provided at the Silliman University Medical 
Center from March 18, 1997, to April 22, 1997, was not 
authorized prior to the veteran being admitted to the 
facility.

4.  The veteran was again hospitalized at the Silliman 
University Medical Center from September 13, 1998, to 
September 16, 1998, for heart disease.

5.  The medical expenses incurred at the Silliman University 
Medical Center in September 1998 were rendered in a medical 
emergency for a service-connected disability and a VA or 
other Federal facility was not feasibly available.

6.  Medical services including rehabilitation medicine and 
home health care between April 1997 and February 2000 were 
primarily for non-service-connected disorders.




CONCLUSIONS OF LAW


1.  The criteria for payment or reimbursement of unauthorized 
medical expenses arising from hospitalization from March to 
April 1997 have not been met. 38 U.S.C.A. §§ 1725, 1728, 5107 
(West 2002 & Supp 2005); 38 C.F.R. §§17.120, 17.121, 17.1002 
(2006).

2.  The veteran is entitled to the payment of unauthorized 
medical expenses incurred at the Silliman University Medical 
Center from September 13, to September 16, 1998.  38 U.S.C.A. 
§§1725, 1728, 5107 (West 2002 & Supp 2005); 38 C.F.R. 
§§3.102, 17.120, 17.121, 17.1002 (2006).

3.  The criteria for entitlement to payment or reimbursement 
of unauthorized medical expenses incurred in connection with 
outpatient treatment and evaluation between April 1997 and 
February 2000 are not met.  38 U.S.C.A. §§1725, 1728, 5107 
(West 2002 & Supp 2005); 38 C.F.R. §§3.102, 17.120, 17.121, 
17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp 2005)) imposes obligations on VA 
in terms of its duty to notify and assist claimants in the 
development of their claims.

Upon receipt of a complete or essentially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. §5103(a); 38 C.F.R. §3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. §3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board initially notes that the benefits 
sought are a one time monetary benefit in that they do not 
involve the grant of service connection and, therefore, do 
not require the assignment of a disability rating or an 
effective date.  To this extent, the VCAA does not apply.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to notice and assistance, the Board notes the 
claim has been in appellate status for several years.  The 
veteran had the opportunity to present testimony on his 
behalf before a traveling Veterans Law Judge at the Oakland, 
California, RO in November 2000.  A transcript of the hearing 
proceedings is of record and has been reviewed.  

The Board notes that the Veterans Law Judge who chaired the 
hearing is no longer at the Board.  By letter dated in March 
2007, the veteran was informed that he had the right to have 
another hearing.  

In a fax received at the Board on March 26, 2007, the veteran 
indicated that he did not want an additional hearing and 
wanted the Board to proceed with review of his case.  The 
Board notes that the veteran also had a hearing at the Manila 
RO in July 2005.  A transcript of that hearing proceedings is 
of record.

There is no indication that there is any additional evidence 
to obtain, and the Board finds that there has been a complete 
review of all the evidence without prejudice to the veteran.  
The Board notes that as a result of its decision below, there 
is a substantial grant of the benefits sought.  

The Board believes that any error in the sequence of events 
in this case is essentially harmless in nature and does not 
warrant reconsideration of the several issues on the merits 
at this time.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); ATD Corp. v. Lydall, Inc., 159 F. 3d. 534, 549 (Fed. 
Cir. 1998).

Law and Regulations

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing :

(a)  That care and services rendered were either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for a disability of the veteran with 
a total disability, permanent in nature, 
resulting from his service-connected 
disability, or

(4) for any injury, illness or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for reasons set forth at 38 C.F.R. 
§17.47(i) (formerly §17.48(j)) (2000); 
and

 (b) the services are rendered in a medical facility or are 
as such nature that delay would have been hazardous to 
health; and

(c) no VA or other medical facilities were feasibly available 
and an attempt to use them before hand or obtain a prior VA 
authorization for the services acquired would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. §17.120 (2006); 
see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Board is aware of the Veterans Millenium Health and 
Benefits Act, Public Law 106-177, with regard to payment or 
reimbursement for emergency services for non-service-
connected conditions at non-VA facilities.  

However, the provisions of the Act became effective as of May 
29, 2000.  The time frames involved with the veteran's claims 
all predate that time.

Analysis

As noted above, service connection is in effect for a number 
disabilities.  This includes cardiomyopathy with left 
ventricular dysfunction, bradycardia, hypertension and 
hypotension, with a 60 percent rating having been in effect 
since August 18, 1996, and a 100 percent rating in effect 
since May 2, 2003.

Additionally, service connection is in effect for generalized 
anxiety disorder with insomnia, rated as 30 percent disabling 
from August 30, 1984, 50 percent from December 13, 1996, and 
70 percent from March 3, 1998.

The hospitalization from March to April 1997, was not for a 
service-connected disability.  There is no showing that the 
non-service-connected disability for which the veteran was 
hospitalized, that being sepsis secondary to urinary tract 
infection and pneumonia, was aggravating a service-connected 
disability, mainly the veteran's heart disease and/or his 
psychiatric disorder.  The veteran was not rated as 
permanently and totally disabled at the time and he was not 
participating in a rehabilitation program at the time of the 
hospitalization.

Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 C.F.R. §17.120.

With regard to the hospitalization in September 1998, 
however, that hospitalization was primarily for cardiac 
symptoms.  The evidence includes a November 1998 statement 
from a physician in the rehabilitation medicine service 
indicating that the hospitalization was required for 
paroxysmal atrial fibrillation with underlying 
arteriosclerotic heart disease, coronary artery disease, 
congestive heart failure (Class II-III) at the Silliman 
University Medical Center from September 13 to 16, 1998.  

The veteran had been experiencing chronic, recurrent, 
gastrointestinal distress and constipation from late August 
1998.  Severe abdominal and rectal pains heightened his 
anxiety with cardiorespiratory restrictions causing panic.  

The Board finds that delay would have been hazardous to his 
life or health, and it appears that the VA medical facility 
was not feasibly available.  The Board finds, therefore, that 
the criteria for entitlement to the payment of unauthorized 
medical expenses incurred at the Silliman University Medical 
Center in September 1998 are met.

With regard to the claim for reimbursement for various 
expenses between April 1997 and February 2000 for home 
physical therapy, nursing care, medication, consultations, x-
ray studies and various tests, the record shows these 
unreimbursed expenses were primarily for treatment and 
evaluation of non-service-connected problems such as 
arthritis of the back, and urinary tract infection.  

Section 1724, Title 38, United States Code indicated that the 
Secretary of VA may furnish hospital care and medical 
services outside a state to the veteran who is otherwise 
eligible to receive hospital care medical services if the 
Secretary determines that such care and services are needed 
for the treatment of a service-connected disability of the 
veteran or as private rehabilitation under Chapter 31 of 
Title 38.  38 U.S.C.A. § 1724(b) (1).

Information of record reveals that outpatient treatment 
visits between 1997 and 2000 for various expenses were 
denied, but, medications and ancillary examinations for the 
veteran's service-connected cardiac disorder were paid.  The 
Board agrees with this determination.


ORDER.

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred during private hospitalization from 
March to April 1997 is denied.

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred during private hospitalization from 
September 13 to September 16, 1998, is granted.  To this 
extent, the appeal is allowed subject to the governing 
regulations pertaining to the award of monetary benefits.

Entitlement to payment or reimbursement for unauthorized 
medical expenses in connection with rehabilitation medicine 
and home health care between April 1997 and February 2000 is 
denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


